Citation Nr: 1224349	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-43 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 27, 2008 for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in February 2009, which inter alia, granted service connection for prostate cancer, effective October 27, 2008, and assigned a 20 percent initial disability rating.

In an April 2009 notice of disagreement (NOD), the Veteran expressed his disagreement with the assigned effective date and initial rating.  Based upon additional evidence, a September 2009 rating decision granted a higher initial disability rating of 60 percent for prostate cancer, also effective October 27, 2008.  In November 2009, the Veteran filed a substantive appeal, via VA Form 9, which expressly preserved his appeal only as to the effective date issue.

The Veteran testified at a January 2012 Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's initial informal claim for service connection for prostate cancer was received by the RO on October 27, 2008; thereafter, the Veteran filed a formal claim that was received by the RO on November 10, 2008.
 
2.  VA did not receive a claim for service connection for prostate cancer, either formally or informally, before October 27, 2008.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 2008 for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran's claim for an earlier effective date for service connection for prostate cancer arises from the initial grant of service connection for that disability.  Preadjudicatory VCAA notice was provided in a November 2008 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including in-service and post-service treatment records and a transcript of his January 2012 hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the Veteran asserts that he is entitled to an effective date earlier than October 27, 2008 for service connection for prostate cancer.  In that regard, the Veteran asserts that he was initially diagnosed with prostate cancer in April 2005, and thus, argues that the effective date for service connection for prostate cancer should properly be fixed to the date of the diagnosis.  During his January 2012 hearing testimony, he recalled that he began his claims process during October 2008 and that he filed a formal claim in November 2008.

A review of the post-service treatment records reflects that elevated prostate-specific antigen readings were noted during private testing in March 2005.  A biopsy performed in April 2005 revealed prostate adenocarcinoma.  The evidence in the claims file, to include submissions received from the Veteran, reflect that an informal claim for service connection of prostate cancer was received on October 27, 2008.  On this submission, the Veteran expressly noted, "[p]lease consider this an INFORMAL claim.  I am doing this to preserve my claim effective date."  On November 10, 2008, the RO received the Veteran's formal claim via VA Form 
21-526.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  See 38 C.F.R. § 3.400 (2011) (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Notwithstanding the Veteran's contentions outlined above, the Board finds that there is no legal basis upon which to grant the Veteran's appeal for an effective date earlier than October 27, 2008, for the award of service connection for prostate cancer.

In this regard, there is simply no evidence that the Veteran expressed any intention to VA, either formally or informally, seeking service connection for prostate cancer prior to the informal claim that was received on October 27, 2008.  Indeed, the Veteran does not contend that he filed a claim prior to that date.  Although the post-service treatment records do show the initial prostate cancer diagnosis in April 2005, these records were received in support of the Veteran's October 2008 claim and only after the October 2008 claim was received.  Hence, VA's receipt of the treatment records in this case does not warrant the assignment of an earlier effective date.  The Board must also note that given the Veteran's notation in his informal claim that he was seeking to preserve the effective date by filing his informal claim, the Veteran appears to convey recognition that the effective date for any favorable grant subject to his informal claim would be fixed as of the date of the informal claim.

The Board acknowledges that under 38 C.F.R. § 3.114, when compensation is awarded pursuant to a liberalizing law which became effective on or after the date of the award of compensation, the effective date of such compensation is fixed in accordance with the facts found, but may not be earlier than the effective date of the liberalizing law.  In order for a claimant to be eligible for retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim of entitlement.  See 38 C.F.R. § 3.114(a) (2011).

Effective November 7, 1996, prostate cancer was added to the list of diseases presumed related to exposure to certain herbicides.  See 61 Fed. Reg. 57586 (1996).  However, the medical evidence reflects that the Veteran's prostate cancer was not diagnosed until 2005, well after the liberalizing law took effect.  Accordingly, he was not eligible for benefits when the liberalizing law in this case became effective in 1996.  Hence, an earlier effective date is not warranted pursuant to 38 C.F.R. 
§ 3.114.  An earlier effective date is also not warranted under 38 C.F.R. § 3.816 (2011) as the Veteran did not file a claim for service connection for prostate cancer until after that condition was added to the presumptive list for conditions related to herbicide exposure.

In summary, the Veteran is arguing for an effective date based on the date he was diagnosed with prostate cancer.  In other words, he is seeking an effective date based on the date his entitlement arose, rather than the date his claim was filed.  As clearly stated by law, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  As the Veteran's claim was not received within one year of discharge from service, his prostate cancer was diagnosed many years after the condition was added to presumptive provisions of 38 C.F.R. § 3.309(e), and the Veteran does not allege, nor does the evidence establish, that a claim was filed prior to October 2008, there is no basis upon which an earlier effective date can be assigned for service connection for prostate cancer.  

For the foregoing reasons, the Board finds that an effective date earlier than October 27, 2008 for service connection for prostate cancer is not warranted on any basis.


ORDER

Entitlement to an effective date earlier than October 27, 2008 for service connection for prostate cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


